TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 19, 2017



                                      NO. 03-16-00248-CV


                                     Jose A. Soliz, Appellant

                                                  v.

                                Home Depot, USA, Inc., Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
              AFFIRMED—OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on March 9, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the judgment. The appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.